In an action to recover damages for false imprisonment and malicious prosecution, judgment reversed on the facts and a new trial granted, costs to abide the event, unless within ten days from the entry of the order herein plaintiff stipulate to reduce to $2,500 the amount of the verdict rendered in her favor, in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion the verdict was excessive. Lazansky, P. J., Young, Hagarty, Tompkins and Johnston, JJ., concur.